 1

 2

 3                                    UNITED STATES DISTRICT COURT
 4                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 5

 6    TONY BLACKMAN,                                     No. 2:17-cv-01926-JAM-EFB P
 7                       Plaintiff,
 8           v.                                          ORDER
 9    FRANCISCH P. TISHER, et al.,
10                       Defendants.
11

12          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
13   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
14   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
15          On September 28, 2018, the Court denied plaintiff’s application to proceed in forma
16   pauperis because plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g) and
17   granted plaintiff twenty-one days within which to pay the $400 filing fee for this action. ECF No.
18   11. Plaintiff was warned that failure to pay the filing fee within twenty-one days would result in
19   dismissal of this action. Id. Plaintiff has not paid the filing fee or otherwise responded to the
20   Court’s order.
21          Accordingly, IT IS HEREBY ORDERED that this action is dismissed.
22
     DATED: November 5, 2018
23

24                                                  /s/ John A. Mendez____________                _____

25                                                  UNITED STATES DISTRICT COURT JUDGE

26

27

28
                                                         1
